                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    GINA VASOLI,                                                CIVIL ACTION
                          Plaintiff,

                  v.

    YARDS BREWING COMPANY, LLC,                                 NO. 21-2066
    AND TREVOR PRICHETT,
                  Defendants.

                                   MEMORDANDUM OPINION

          Plaintiff Gina Vasoli has sued Defendants Yards Brewing Company, LLC and Trevor

Prichett (“Defendants”) for violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e, et seq. (“Title VII”), the Pennsylvania Human Relations Act, 43 P.S. § 951, et seq.

(“PHRA”), and the Philadelphia Fair Practices Ordinance, Phila. Code § 9-1100, et seq.

(“PFPO”), alleging that she was mistreated and ultimately fired because of her pregnancy.

Pursuant to Federal Rule of Civil Procedure 12(b)(6) Defendants have filed a Motion to Dismiss.

For the reasons that follow, the Motion will be denied.

     I.      BACKGROUND 1

          In February 2013, Gina Vasoli got a job with Yards Brewing Company, LLC – a

Philadelphia brewery – as the company’s Communications and Marketing Manager. She stayed

in that role for six years, until she was let go on September 5, 2019. Plaintiff maintains that she

consistently demonstrated excellent performance, receiving a positive performance review in

March 2019 and a raise in May 2019 from Yards CEO Trevor Prichett. Around the beginning of

July 2019, Plaintiff told Prichett and her colleague, Christopher Hancq, that she was pregnant.


1
  In deciding a motion to dismiss, “a court must consider only the complaint, exhibits attached to the
complaint . . . as well as undisputedly authentic documents if the complainant’s claims are based upon
these documents.” Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010). The facts are therefore drawn
solely from the Plaintiff’s Complaint, as well as its attachments – her complaint to the Pennsylvania
Human Rights Commission and her notice of litigation rights from the EEOC.
Plaintiff alleges that immediately after she told them she was going to have a baby, she was

treated dismissively and with hostility and, ultimately, was fired.

       Specifically, Plaintiff describes how Defendants ignored her request for professional

advancement in July 2019. A few weeks after she stepped in to take over oversight of Marketing

operations in the wake of her supervisor’s termination a few weeks prior, given her increased

responsibilities and her tenure with the company, she asked Hancq and Prichett “for recognition

of her efforts and leadership in the marketing department”. Defendants did not respond. Instead,

two days later, Yards announced that Hancq would take over management of the Marketing

Department and assume direct supervision over Plaintiff. Next, Defendants began systematically

stripping away her job responsibilities without explanation and reassigning them to Hancq.

These reassigned duties included running marketing team projects, communicating with vendors

and outside firms, handling press and social media content, and managing orders and inventory.

       In early September 2019, Plaintiff complained to Hancq in two emails and a third time

face-to-face about the “significant reduction in [her] workload and responsibilities over the past

two months” – in other words, since she had announced her pregnancy. Hancq “brushed her off

and refused to engage with her,” and did not reply to the emails. Two days later, Plaintiff was

fired. Defendants cited financial constraints as the reason for her termination. Plaintiff,

however, asserts that she was fired because she was pregnant and because she complained about

her mistreatment as a result of her pregnancy.

       In further support of her claim, Plaintiff alleges a pattern of gender and pregnancy bias at

Yards with women being significantly underrepresented in management and leadership

positions. For example, when she was fired, Plaintiff was the only woman on the five-member

Marketing team, and one of four women in Yards’ approximately fifteen management positions.

She further describes how, after she returned from her first maternity leave in 2017, Defendants

                                                 2
had reassigned some of her work tasks to her direct reports. And, how when she was fired,

Defendants retained three male employees in the Marketing Department, two of whom were less

tenured and less experienced than her.

           In short, Plaintiff asserts that Defendants unlawfully discriminated and retaliated against

her because of her pregnancy by reducing her job responsibilities, ignoring her complaints, and

ultimately terminating her in violation of Title VII, the PHRA, and the PFPO.

    II.       STANDARD OF REVIEW

           “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citation and internal quotation marks omitted). The threshold of

plausibility lies on the spectrum between a “sheer possibility” and a “probability” that a claim

will be borne out. Id. at 678; Bell Atlantic Corp. v. Twombly, 550 U.S. 554, 556 (2007). That is,

the complaint’s factual allegations must be more than “merely consistent with a defendant’s

liability” – they must allow the court to draw the “reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. In reviewing a complaint, courts

must “accept all factual allegations as true, construe the complaint in the light most favorable to

the plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff

may be entitled to relief.” Blanyar v. Genova Prods. Inc., 861 F.3d 426, 431 (3d Cir. 2017)

(internal quotations marks and citations omitted).

    III.      DISCUSSION

           Each of the statutes upon which Plaintiff bases her claims share similar legal frameworks

and accordingly can be analyzed together. See, e.g., Fogleman v. Mercy Hosp., Inc., 283 F.3d

561, 567 (3d Cir. 2002) (precedent interpreting Title VII and the PHRA is equally relevant to

interpretation of each statute); Ives v. NHS Hum. Servs., Inc., 2016 WL 4039644, at *2 n.1 (E.D.

                                                    3
Pa. July 28, 2016) (“Title VII, the PHRA, and the PFPO are so similar that employment

discrimination under any one of them is generally presumed to constitute employment

discrimination under the other two as well.”).

            A. Plaintiff States a Claim for Pregnancy Discrimination

        “To show pregnancy discrimination [under Title VII, the PHRA, and the PFPO], a

plaintiff must establish: (1) she is or was pregnant and that her employer knew; (2) she was

qualified for the job; (3) she suffered an adverse employment decision; and, (4) there was a

nexus between her pregnancy and the adverse employment decision that would allow a fact-

finder to infer discrimination.” Ahern v. EResearch Tech., Inc., 183 F. Supp. 3d 663, 669 (E.D.

Pa. 2016) (citing Doe v. C.A.R.S. Prot. Plus, Inc., 527 F.3d 358, 366 (3d Cir. 2008)).

Defendants’ challenge is that Plaintiff has not met the last element – causal nexus. 2 According

to Defendants, Plaintiff alleges no discriminatory animus from Prichett, was terminated over two

months after she announced her pregnancy, and fails to identify any non-pregnant or male

individual in the Marketing Department who held a similar position and yet was not terminated.

        Defendants misapprehend what is required to plausibly allege a nexus between pregnancy

and an adverse employment action. There are “several ways” to establish nexus – and while any

one alone may be sufficiently suggestive of a causal link, causation can also be established

holistically “based upon review of all proffered evidence.” Ahern, 183 F. Supp. 3d at 669 (citing

Farrell v. Planters Lifesavers Co., 206 F.3d 271, 280 (3d Cir.2000)); see also Marra v. Phila.

Hous. Auth., 497 F.3d 286, 303 (3d Cir. 2007) (“[I]t matters not . . . whether each piece of

evidence . . . is alone sufficient to support an inference of causation, so long as the evidence



2
  Plaintiff easily satisfies the other three elements of a pregnancy discrimination claim because she
directly told the CEO, Prichett, that she was pregnant, she was qualified for her job and received a
positive performance review and raise just prior to her termination, and she was stripped of job duties and
then terminated.
                                                     4
permits such an inference when considered collectively.”). The “broad array of evidence [upon

which] a plaintiff may rely” to establish a causal nexus includes, inter alia, “disparate treatment,

whereby a plaintiff shows that she was treated less favorably than similarly situated employees

who are not in plaintiff’s protected class,” C.A.R.S. Prot. Plus, Inc., 527 F.3d at 366, “temporal

proximity between the pregnancy and the adverse act[,]” Ahern, 183 F. Supp. 3d at 669 (citation

omitted), a “pattern of antagonism,” or facts that show an employer gave “inconsistent

explanations” for the adverse action. Farrell, 206 F.3d at 280, 287 (internal quotation marks and

citation omitted).

       Here, Plaintiff’s allegations touch upon several of these concerns. She alleges that less

than two weeks after she first revealed her pregnancy, Defendants (including Prichett) began

treating her in a “hostile and dismissive manner,” systematically and significantly reduced her

workload over the subsequent two months, ignored her when she requested workplace

recognition, moved her under the supervision of a coworker outside her department, repeatedly

ignored her complaints, and, finally, fired her while retaining less experienced male, non-

pregnant coworkers in the same department. All this occurred despite Plaintiff’s positive

performance review and raise just a month before disclosing her pregnancy. Considered

holistically, and viewing the allegations in the light most favorable to Plaintiff, the pattern of

antagonism in the immediate wake of her pregnancy announcement plausibly suggests a nexus

between her pregnancy and termination.

           B. Plaintiff States a Claim for Retaliation

       A plaintiff’s retaliation claim will survive a motion to dismiss “if she pleads sufficient

factual allegations to raise a reasonable expectation that discovery will reveal evidence . . . (1)

she engaged in conduct protected by Title VII; (2) the employer took adverse action against her;

and (3) a causal link exists between her protected conduct and the employer’s adverse action.”

                                                  5
Connelly v. Lane Const. Corp., 809 F.3d 780, 789 (3d Cir. 2016) (citing Charlton v. Paramus

Bd. of Educ., 25 F.3d 194, 201 (3d Cir. 1994)). At issue here is the first prong. 3 Defendants

contend that Plaintiff’s alleged complaint about the “the significant reduction in [Plaintiff’s]

workload over the past two months” fails as a matter of law because it does not directly suggest

that the reduction was related to her pregnancy.

        Title VII’s anti-retaliation provision protects “those who oppose discrimination made

unlawful by Title VII[.]” Moore v. City of Phila., 461 F.3d 331, 341 (3d Cir. 2006).

“Opposition to discrimination can take the form of informal protests of discriminatory

employment practices, including making complaints to management.” Id. at 343. A complaint

“need not specify ‘discrimination’ or other ‘magic words’ to qualify as protected activity.”

Newell v. Heritage Senior Living, LLC, 2016 WL 427371, at *7 (E.D. Pa. Feb. 3, 2016), aff’d,

673 F. App’x 227 (3d Cir. 2016). However, it must “at least by context” identify an illegal

employment practice under Title VII which the complainant opposes. Curay-Cramer v. Ursuline

Acad. of Wilmington, Del., Inc., 450 F.3d 130, 135 (3d Cir. 2006). That is, a complaint need not

expound on every detail of a Plaintiff’s allegations to survive a motion to dismiss, so long as it

lends a reasonable expectation that the requisite details might emerge through discovery. See

Keita v. Delta Cmty. Supports, Inc., 2020 WL 6528749, at *2-3 (E.D. Pa. Nov. 5, 2020) (holding

a complaint’s vague allegation that “Plaintiff opposed her removal from her position because of

her pregnancy” sufficiently suggestive of oppositional activity to survive a motion to dismiss).

        Plaintiff’s complaints to Defendants regarding her workload reduction, considered in the

context of her allegations, plausibly amount to protected opposition to pregnancy discrimination.



3
  Defendants do not contest that termination is an adverse employment action, or that the temporal
proximity of two days between the complaint and Plaintiff’s termination plausibly suggests a causal
nexus. See Jalil v. Avdel Corp., 873 F.2d 701, 708 (3d Cir. 1989) (finding causal link where plaintiff was
let go two days after filing EEOC complaint).
                                                    6
While her email to Hancq complaining about the reduction in her workload “over the last two

months” may not have used the magic words “pregnancy discrimination,” Plaintiff alleges that

she sent this email almost exactly two months after she told Hancq and Prichett she was

pregnant. Plaintiff therefore alleges that Defendants understood she was complaining about

pregnancy discrimination. Moreover, Plaintiff claims she followed up once by email and once in

person regarding her workplace treatment after the initial email complaint. Given these

allegations, at this stage of the proceedings, there is at least a reasonable expectation that

discovery will uncover proof Plaintiff engaged in protected activity, which is all that is required.

See Connelly, 809 F.3d at 788-89. 4 Therefore, Plaintiff’s retaliation claim withstands

Defendants’ motion to dismiss.

            C. Plaintiff States a Claim for Aiding and Abetting under the PHRA and PFPO

        Finally, Plaintiff asserts that Prichett is individually liable for aiding, abetting, and

compelling pregnancy discrimination under the PHRA and the PFPO. Pennsylvania and

Philadelphia law, unlike Title VII, impose individual liability on those who “aid, abet, incite,

compel, or coerce” unlawful employment discrimination. 43 Pa. C.S.A. § 995(e); Phila. Code. §

9-1103(h). At the motion-to-dismiss stage, “[c]ourts have permitted discriminatory aiding and

abetting claims to proceed where a supervisor has terminated the plaintiff due to their protected

status.” Ahern, 183 F. Supp.3d at 671 (denying a motion to dismiss PHRA and PFPO individual

liability claims where the plaintiff’s supervisor allegedly forced her to resign because of her



4
 The Third Circuit has explained that, in employment discrimination cases, “for the purposes of pleading
sufficiency, a complaint need not establish a prima facie case in order to survive a motion to dismiss.”
Connelly, 809 F.3d at 788. This is because a prima facie case is “an evidentiary standard” which “defines
the quantum of proof a plaintiff must present to create a rebuttable presumption of discrimination.” Id.
(citation omitted). “[I]dentifying the proof before there has been discovery would seem to put the cart
before the horse.” Id. at 788. Therefore, at the pleadings stage, “it is enough for [the plaintiff] to allege
sufficient facts to raise a reasonable expectation that discovery will uncover proof of her claims.” Id. at
789.
                                                     7
pregnancy); see also Davis v. Levy, Angstreich, Finney, Baldante, Rubenstein & Coren P.C., 20

F. Supp. 2d 885, 887 (E.D. Pa. 1998) (denying motion to dismiss where supervisor allegedly

terminated plaintiff who requested accommodations for a disability). Here, Plaintiff alleges that

Prichett, acting in his supervisory role as CEO, made the decision to terminate her employment.

As discussed supra, Plaintiff plausibly claims this was an unlawful act of discrimination and/or

retaliation. Plaintiff also asserts that Prichett aided or abetted her discrimination by treating her

dismissively, ignoring her complaints and request for recognition, and participating in the

decision to reduce her workload, all because of her pregnancy. Accordingly, Plaintiff’s claim

that Defendant Prichett aided, abetted, and compelled the unlawful employment discrimination

she faced may proceed.

       For the foregoing reasons, Defendants’ motion to dismiss shall be denied. An

appropriate order follows.



July 6, 2021                                           BY THE COURT:



                                                       /s/ Wendy Beetlestone
                                                       WENDY BEETLESTONE, J.




                                                  8
